Plaintiff, six years of age, a pupil, was injured upon a metal slide on defendants’ playground. The slide was kept for the amusement of the pupils. The evidence sustains finding that one of the supports of the slide was so loosened from the handrail that an opening existed, and that when plaintiff used the slide her hand was caught, and part of her finger severed; also that defendants had notice of the defect. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.